Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendments have been received.
Claims 1-18 were canceled by applicant.
New claims 19-32 are added
Claims 19-32 are pending in this application and were examined on their merits.

Objection(s):
Specification:
The use of the terms Ficoll and Ficoll 70 which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Abstract:
The abstract of the disclosure is objected to because of the following informality:
In abstract delete “5           24014030.doc”.
Correction is required.  See MPEP § 608.01(b).

Claims:
Claims 19-21 and 27 are objected to because of the following informalities:    

In claim 20, line 1, replace “Ficoll” with --Ficoll[Symbol font/0xD2]--.
In claim 21, all occurrences, replace “Ficoll” with --Ficoll[Symbol font/0xD2]--.
In claim 27, line 2, replace “ug” with –µg--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Deng (US 2011/0027771 A1, which is cited in IDS filed on 10/20/2020) in view of previously cited Horlitz et al. (WO 2013/045458 A1, which is cited in IDS filed on 10/20/2020) and further in view of previously cited GE Healthcare (Data File 18-1158-27 AB Cell preparation, 2007, p. 1-6, which is cited in IDS filed on 10/20/2020).

nd component adenosine 0.37 mM final concentration). Deng teaches adenine and adenosine can be used in the stabilization composition (see page 4 paragraph [0082]), adenine/adenosine are cell membrane stabilizers (see p. 5 paragraph [0086]), and introducing to the sample of whole blood a preservative formulation comprising 0.11-0.44 mM adenosine (see for example, p. 22 Table 1. 2nd component adenosine 0.37 mM final concentration). Therefore, Deng teaches and suggests introducing to the sample of whole blood a preservative formulation comprising adenine, and the concentration (in mM) of adenine in the preservative composition and method taught by Deng et al. would have been optimizable by a person of ordinary skill in the art before the effective filing date of the invention by routine experimentation (also see MPEP 2144.05 II. “Routine Optimization”). 
Deng further teaches a preservative formulation comprising 2.25-6.75 mM mannitol (D-Mannitol, 6 mM) , 0.39-1.54 mM N-acetyl-L-cysteine (or NAC 0.50 mM) (see for example, p. 22 Examples 1 -4, paragraph [0270], Table 1. components of Composition A, paragraph [0271], Table 2. components of composition B) and 0-13.5 mM dextrose (Dextrose 12.2 mM), and  0-17 mM NaCl (no NaCl) (composition D + ACD) (see for example, p. 22-23 paragraph [0273], Table 3. components of composition C, and paragraph [0275] and Table 4 components of composition D). Deng further teaches 24-48 mM HEPES (see for example, p. 25 Table 8. Solution comprising 10x Composition A, 10x Hepes (250 mM) = 25 mM HEPES, 8.5 ml of 1M NaCl in 100 ml solution, paragraphs [0301]), and teaches 10 mM NaCl (see for example, p. 23 paragraph [0286], Table 5. “Composition I” containing 10 mM NaCl and 25 mM HEPES).

Regarding claim 24, wherein the preservative formulation comprises 48 mM HEPES, 0.44 mM adenine, 6.75 mM mannitol, 0.77 mM N- acetyl-L-cysteine, and 8.5 mM NaCl, It should be noted that, the concentrations (in mM) of HEPES, adenine, mannitol, N- acetyl-L-cysteine and NaCl in the preservative composition taught by Deng et al. would have been optimizable by a person of ordinary skill in the art before the effective filing date of the invention by routine experimentation (also see MPEP 2144.05 II. “Routine Optimization”). Because, Deng teaches using 0.11-0.44 mM adenine in a whole blood sample preservation formulation, and further teaches using 2.25-6.75 mM mannitol (D-Mannitol, 6 mM), 0.39-1.54 mM N-acetyl-L-cysteine (or NAC 0.50 mM), 0-13.5 mM dextrose (Dextrose 12.2 mM), 24-48 mM HEPES, and further 10 mM NaCl in a whole blood sample preservation formulation.
Regarding claims 25 and 28-30, Deng teaches wherein a platelet inhibitor (PI) is added to the sample and the blood is stored at or below 25°C (adding dipyridamole to blood sample and stored at room temperature [about 22-25°C]) (p. 25 paragraph [0304]), wherein the sample of blood is stabilized for storage at 2-25°C, wherein the sample of blood is stored at 4°C, and maintaining the blood sample at 4°C (see for example, p. 3 paragraph [0058] and [0057]), wherein the sample is stored at 2-25°C for at least 24 hours (maintained at room temperature [about 22-25°C] for 48 hours) (see for example, p. 24 paragraph [0295], p. 25 paragraph [0304], also p. 3 paragraphs [0057] and [0060]).
Regarding claim 26, Deng teaches wherein a platelet inhibitor (PI) is added (for example, p. 4 paragraph [0080]), and wherein the PI comprises one or more of ticagrelor, cilostazol, prasugrel, dipyridamole, prasugrel, Tirofiban, eptifibatide, clopidogrel, and KF38789 (antiplatelet drugs are cilostazol clopidogrel, tirofiban, dipyridamol, eptifibatide ,etc.) (see for example, p. 4 paragraph [0076]) .
th row).
Regarding claim 32, Deng teaches wherein introducing … comprises introducing to the sample a platelet inhibitor and storing the sample at a temperature at or below about 25°C (adding dipyridamole to blood sample and stored at room temperature [about 22-25°C]) (p. 25 paragraph [0304]).

Deng do not teach a caspase inhibitor is added, the caspase inhibitor comprises Q-VD-OPh … (claim 22), and wherein sufficient caspase inhibitor is added to the sample to achieve a final concentration of 2-10 µM (claim 23).
However, regarding adding a caspase inhibitor, Horlitz et al. teach a method of stabilizing a sample of whole blood (see for example, p. 4, 2nd paragraph lines 4-12), comprising adding to the sample a caspase inhibitor (see for example, p. 8, lines 5-7), and wherein the caspase inhibitor comprises Q-VD-OPh and Z-VAD-FMK (see for example, p. 15, 1st paragraph lines 10-12).
Regarding claim 23, Horlitz  et al. also teaches wherein sufficient caspase inhibitor is added to the sample to achieve a final concentration of 2-10 µM (at least one caspase inhibitor/apoptosis inhibitor in a concentration range of 2,5 µM, 3,5 µM, etc.) (see for example, p. 37 (a) last paragraph) and (caspase inhibitor preferably Q-VD-OPh at concentration range of 1 µM to 30 µM, overlapping with 2-10 µM) (see for example, p. 27, lines 6-11). 
Horlitz et al. also teach stabilizing the sample of whole blood by adding caspase inhibitor at ambient (room) temperature (p. 23 lines 30-35).


Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,750,739. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claims 1-14 of the U.S. Patent No. 10,750,739 disclose;
1. A method of stabilizing a sample of whole blood comprising viable, unfixed cells, the method comprising collecting a sample of whole blood comprising viable, unfixed cells from a subject into a container containing a citrate anticoagulant; introducing to the sample a preservative formulation comprising 24-48 mM HEPES, 0.11-0.44 mM adenine, 2.25-6.75 mM mannitol, 0.39-1.54 mM N-acetyl-L-cysteine, 0-13.5 mM dextrose, and 0-17 mM NaCl; adding a Ficoll polymer to the sample, wherein the Ficoll polymer comprises Ficoll 70 and is added to produce a concentration of at least 10% Ficoll 70 in the sample; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor, thereby stabilizing the sample of whole blood comprising viable, unfixed cells. 
2. The method of claim 1, wherein a caspase inhibitor is added, and wherein the caspase inhibitor comprises Q-VD-OPh ((3S)-5-(2,6-difluorophenoxy)-3-[[(2S)-3-methyl-2-(quinoline-2-carbonylam- ino)butanoyl]amino]-4-oxopentanoic acid), Z-VAD-FMK (methyl (3S)-5-fluoro-3-[[(2S)-2-[[(2S)-3-methyl-2-(phenylmethoxycarbonylamino) butanoyl]amino]propanoyl]amino]-4-oxopentanoate), Q-VD(OMe)-OPh ((S)-methyl difluorophenoxy)-3-((S)-3-methyl-2-(quinoline-2-carboxamido)butanamido)-4- -oxopentanoate), or Boc-D-fmk (methyl 5-fluoro-3-[(2-methylpropan-2-yl)oxycarbonylamino]-4-oxopentanoate). 
3. The method of claim 1, wherein sufficient caspase inhibitor is added to the sample to achieve a final concentration of 2-10 .mu.M. 
4. The method of claim 1, wherein the preservative formulation comprises 48 mM HEPES, 0.44 mM adenine, 6.75 mM mannitol, 0.77 mM N-acetyl-L-cysteine, and 8.5 mM NaCl. 
5. The method of claim 1, wherein a platelet inhibitor is introduced to the sample and the sample of blood is stored at or below about 25.degree. C. 
6. The method of claim 1, wherein the sample of blood is stored for 72-96 hours. 

8. The method of claim 1, wherein a platelet inhibitor is added to the sample to achieve a final concentration of from 0.01-100 .mu.g/mL. 
9. The method of claim 5, wherein the sample of blood is stored at 2-25.degree. C. 
10. The method of claim 9, wherein the sample of blood is stored at 4.degree. C. 
11. The method of claim 10, further comprising maintaining the sample of blood at 4.degree. C. 
12. The method of claim 5, wherein the sample of blood is maintained at 2-25.degree. C. for at least 24 hours. 
13. The method of claim 8, wherein the platelet inhibitor is added to the sample to achieve a final concentration of from 0.01-0.5 .mu.g/mL. 
14. The method of claim 1, wherein introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor comprises: introducing to the sample a caspase inhibitor and storing the sample at ambient temperature; introducing to the sample a platelet inhibitor and storing the sample at a temperature at or below about 25.degree. C.; or introducing to the sample both a caspase inhibitor and a platelet inhibitor and storing the sample ambient temperature or at a temperature at or below about 25.degree. C. 

Therefore, the method of stabilizing a sample of whole blood comprising viable, unfixed cells, comprising collecting a sample of whole blood comprising viable, unfixed cells from a subject into a container containing a citrate anticoagulant; introducing to the sample a preservative formulation comprising 24-48 mM HEPES, 0.11-0.44 mM adenine, 2.25-6.75 mM mannitol, 0.39-1.54 mM N-acetyl-L-cysteine, 0-13.5 mM dextrose, and 0-17 mM NaCl; adding a Ficoll polymer to the sample, wherein the Ficoll polymer comprises Ficoll 70 and is added to produce a concentration of at least 10% Ficoll 70 in the sample; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor, thereby stabilizing the sample of whole blood comprising viable, unfixed cells, as disclosed by claims 1-14 of U.S. Patent No. 10,750,739, anticipate the claimed method of stabilizing a sample of whole blood comprising collecting a sample of whole blood comprising viable, unfixed cells from a subject into a container containing a citrate anticoagulant; introducing to the sample a preservative formulation comprising 24-48 mM HEPES, 0.11-0.44 mM adenine, 2.25-6.75 mM mannitol, 0.39-1.54 mM N-acetyl-L-cysteine, 0-13.5 mM dextrose, and 0-17 mM NaCl; and introducing to the sample a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor, thereby stabilizing the sample of whole blood comprising viable, unfixed cells, of claims 19-32 of instant application.

Conclusion(s):


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651